DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on June 19, 2020, has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al., US 10448289 B2, hereinafter “Tenny,” in view of Kim et al., US 10966126 B2, hereinafter “Kim.”
Consider claim 1. Tenny discloses: 
a method for performing, by a user equipment (UE), a role change between a primary cell and a secondary cell in a wireless communication system (see Abstract: A method for operating a first access node in a dual connectivity (DuCo) handover includes receiving an event trigger for a combined event from a user equipment (UE), sending to a second access node, a combined instruction for primary secondary cell (PSCell) addition and a role change with the second access node in accordance with the event trigger, adding as the second access node as a PSCell, and indicating to the UE, a role change ), the method comprising: 
receiving a configuration and a condition for triggering the role change between the primary cell and the secondary cell (see column 7 lines 21-28: According to a first example embodiment, the role change is combined with the addition of the PSCell. According to a second example embodiment, the role change is combined with the PSCell release. In either example embodiment, the combined step can be triggered by a single measurement event. The measurement event reflects the combined conditions that enable the addition and/or release with the role change); 
determining whether or not the condition is satisfied (see column 1 lines 36-47: In accordance with an example embodiment, a method for operating a first access node in a DuCo handover is provided. The method includes receiving, by the first access node, an event trigger for a combined event from a user equipment (UE), sending, by the first access node, to a second access node, a combined instruction for primary secondary cell (PSCell) addition and a role change with the second access node in accordance with the event trigger, adding, by the first access node, as the second access node as a PSCell, and indicating, by the first access node, to the UE, a role change between the first access node and the second access node); and 
(see fig. 9B, column 8 lines 11-19: The event trigger for the combined event (the first measurement report of event 415) reflects two conditions: the source node is degrading (hence the handover is needed) and a neighbor node (the target node) is strong enough to be a PSCell candidate. In 3GPP LTE, there are two separate measurement events: event A2 (indicating that serving node becomes worse than a threshold) and event A3 (indicating that neighbor node becomes an offset better than PCell and/or PSCell).
But Tenny does not refer verbatim to configuring a source cell as the primary cell and a target cell as the secondary cell.
Kim, in related art, suggests configuring a source cell as the primary cell and a target cell as the secondary cell configuring a source cell as the primary cell and a target cell as the secondary cell (see column 64 lines 11-29: An embodiment of the disclosure may include the following characteristics. 
1. Characteristics of UE performing Type 2 handover Method for handover to a serving cell satisfying a predetermined condition among preconfigured serving cells. A method for configuring a bearer differently according to handover phase Configure split bearers for all SRBs and DRBs except for SRB 0 and provide target cell information, target frequency information, random access parameter information, etc. in preparation phase UE operation in Type 2 HO execution phase ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Kim’s teachings in relation to the claimed invention, thus providing means for accelerating dual connectivity data processing in a next generation mobile communication system, as discussed by (see column 1 lines 9-11).
Consider claim 4. Kim in view of Tenny teaches claim 1; and Tenny further suggests wherein the configuration includes a second configuration for configuring the source cell as the secondary cell and the target cell as the primary cell (see column 6 lines 31-41: FIG. 2 illustrates a flow diagram of operations 200 occurring in a 3GPP DuCo handover procedure. Operations 200 begin with the addition of a target node as a secondary node (block 205). The target node is added as a primary secondary cell (PSCell) to trigger DuCo operation together with the source node. A role change of primary and secondary nodes occurs (block 210). The roles of the source node and the target node are switched in terms of primary cell (PCell) and PSCell. The secondary node is released (block 215), where the PSCell (the source node, which was the primary node prior to the role change) is released).
claim 5. Kim in view of Tenny teaches claim 4; and Tenny further suggests wherein the second configuration includes a PDCP security key of the target cell (see column 2 lines 49-67 through column 3 lines 1-7).
Consider claim 6. Kim in view of Tenny teaches claim 1; and Tenny further suggests wherein the condition includes a difference value of channel quality between the primary cell and the secondary cell (see column 11 lines 53-57).
Consider claim 7. Kim in view of Tenny teaches claim 6; and Tenny further suggests wherein it is determined that the condition is satisfied based on the difference value of channel quality between the primary cell and the secondary cell (see column 7 lines 21-33).
Consider claim 8. Kim in view of Tenny teaches claim 6; and Tenny further suggests wherein it is determined that the condition is satisfied, when quality of the target cell is better than quality of the source cell by the difference value (see column 8 lines 11-24).
Consider claim 10. Kim in view of Tenny teaches claim 1; and Tenny further suggests wherein when it is determined that the condition is satisfied, transmitting a role change complete message to a secondary base station via the target cell (see column 13 lines 23-26).
Consider claim 11. Kim in view of Tenny teaches claim 10; and Kim further suggests transmitting a RRC reconfiguration complete message for informing a master base station that a role change is not completed, to the master base station, before the master base station receives a role change complete message from the secondary base station (see column 2 lines 45-67 though column 3 lines 1-20).

Consider claim 12. Kim in view of Tenny teaches claim 1; and Tenny further suggests when it is determined that the condition is satisfied, transmitting a role change complete message to a master base station via the source cell (see column 8 lines 60-67).
Claim 14 claims a method to be perform by the base station that communicates with the user equipment performing the method of claim 1; therefore, similar rejection rationale applies.
Claim 15 claims a user equipment for performing the method of claim 1; therefore, similar rejection rationale applies.
Claims 1-3, 9, 13, 14, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 10966126 B2, hereinafter “Kim,” in view of Tenny et al., US 10448289 B2, hereinafter “Tenny.”
	Consider claim 1. Kim discloses:	
a method for performing, by a user equipment (UE), a role change between a primary cell and a secondary cell in a wireless communication system (see column 2 lines 45-57: According to an embodiment of the disclosure, a method of a terminal in a wireless communication system includes receiving, from a first base station to which the terminal is ), the method comprising: 
receiving a configuration and a condition for triggering the role change between the primary cell and the secondary cell (see column 3 lines 6-20: According to an embodiment of the disclosure, a terminal in a wireless communication system includes a transceiver configured to receive, from a first base station to which the terminal is wirelessly connected, a radio resource control (RRC) reconfiguration message including configuration information related to a split bearer between the first base station and a second base station added by the first base station and a controller configured to control the transceiver to receive, from the first base station, a handover command message including information indicative of switching from a Primary Cell (PCell) of the first base station to a Primary Secondary Cell (PSCell) and from the PSCell of the second base station to ; see column 64 lines 11-29: An embodiment of the disclosure may include the following characteristics. 
1. Characteristics of UE performing Type 2 handover Method for handover to a serving cell satisfying a predetermined condition among preconfigured serving cells. A method for configuring a bearer differently according to handover phase Configure split bearers for all SRBs and DRBs except for SRB 0 and provide target cell information, target frequency information, random access parameter information, etc. in preparation phase UE operation in Type 2 HO execution phase (method for changing roles between PCell and PSCell) Change locations of PCell and PSCell in PHR in UE MAC operation Change parameter for RLM in UE RRC operation Update serving cell index value for measurement report in UE RRC operation Method for performing data recovery in wrap-up phase); and
configuring a source cell as the primary cell and a target cell as the secondary cell (see column 64 lines 11-29: An embodiment of the disclosure may include the following characteristics. 
1. Characteristics of UE performing Type 2 handover Method for handover to a serving cell satisfying a predetermined condition among preconfigured serving cells. A method for configuring a bearer differently according to handover phase Configure split bearers for all SRBs and DRBs except for SRB 0 ).
But Kim is not specific regarding determining whether or not the condition is satisfied and when it is determined that the condition is satisfied, configuring the target cell as the primary cell; and when it is determined that the condition is satisfied, configuring the target cell as the primary cell and the source cell as the secondary cell based on the configuration.
Tenny, in related art, suggests determining whether or not the condition is satisfied (see column 1 lines 36-47: In accordance with an example embodiment, a method for operating a first access node in a DuCo handover is provided. The method includes receiving, by the first access node, an event trigger for a combined event from a user equipment (UE), sending, by the first access node, to a second access node, a combined instruction for primary secondary cell (PSCell) addition and a role change with the second access node in accordance with the event trigger, adding, by the first access node, as the second access node as a PSCell, and ); and
when it is determined that the condition is satisfied, configuring the target cell as the primary cell and the source cell as the secondary cell based on the configuration (see fig. 9B, column 8 lines 11-19: The event trigger for the combined event (the first measurement report of event 415) reflects two conditions: the source node is degrading (hence the handover is needed) and a neighbor node (the target node) is strong enough to be a PSCell candidate. In 3GPP LTE, there are two separate measurement events: event A2 (indicating that serving node becomes worse than a threshold) and event A3 (indicating that neighbor node becomes an offset better than PCell and/or PSCell).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Tenny’s teachings in relation to the claimed invention, thus providing means for reducing the possibilities that the quality of the connection between a wireless communication device and a first access node will deteriorate by more effectively performing handovers in a dual connectivity (DuCo) communications system, as suggested by Tenny (see column 1 lines 16-29).
Consider claim 2. Kim in view of Tenny teaches claim 1; and Kim further suggests wherein the configuration includes a first configuration for configuring the target cell as the secondary cell (see column 65 lines 43-49: ...wherein a cell corresponding to a bearer for the second base station is ).
Consider claim 3. Kim in view of Tenny teaches claim 2; and Kim further suggests wherein the target cell is configured as the secondary cell based on the first configuration included in the configuration (see column 54 lines 10-18: Next, the UE maintains uplink transmissions/downlink receptions to/from the source and target gNBs at steps 3g-120, 3g-125, 3g-130, and 3g-135. The UE is capable of switching roles between the PCell of the source gNB and the PSCell of the target gNB and establishing connections simultaneously to the two gNBs for data communication without any timer interruption in Phase 2 as denoted by reference numbers 3g-75 to 3g-135).
Consider claim 9. Kim in view of Tenny teaches claim 1; and Kim further suggests wherein the condition for triggering the role change between the primary cell and the secondary cell and the configuration are received from a master base station via the source cell (see column 46 lines 22-28).
Consider claim 13. Kim in view of Tenny teaches claim 1; and Kim further suggests wherein the condition for triggering the role change between the primary cell and the secondary cell and the configuration are included in a RRC reconfiguration message (see column 2 lines 45-67 though column 3 lines 1-20).
Claim 14 claims a method to be perform by the base station that communicates with the user equipment performing the method of claim 1; therefore, similar rejection rationale applies.
Claim 15 claims a user equipment for performing the method of claim 1; therefore, similar rejection rationale applies.
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., handover in dual wireless communication systems.
US 10863394 B2		US 20200022032 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
February 24, 2022